Title: To Thomas Jefferson from George Jefferson, 23 February 1804
From: Jefferson, George
To: Jefferson, Thomas


               
                  Dear Sir
                  Richmond 23d. Febr. 1804.
               
               I am desired by Mr. John H. Craven to request the favor of you to procure & forward him 2.½ bushels of clover-seed, as there is none to be had here.—I fear I shall not be able to get a vessel to take so small a quantity of coal as you require; it being but seldom that such small ones offer, as could take no more, & not often that larger ones partly engaged, are to be met with. say then if you please, if I may send a larger quantity? and the most I may send—if I can do no better. no more of your Tobacco has yet come down.
               I am Dear Sir Yr. Very humble servt.
               
                  Geo. Jefferson
               
            